PER CURIAM:
Adesola Ayoola Oni, a native and citizen of Nigeria, seeks review of an order of the Board of Immigration Appeals affirming without opinion the decision of the Immigration Judge denying his request for a continuance. We have carefully reviewed the record and conclude that the decision to deny a continuance was not an abuse of discretion. See 8 C.F.R. § 1003.29 (2008); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir.1998). We accordingly deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.